This is an appeal from the order of the Franklin County Surrogate’s Court denying an application made by appellant LeRoy M. Kellas to revise the stipulation entered into by the parties in open court on the trial herein. Substantially the same question was submitted and argued before this court and denied at the March, 1941, term on appellant’s motion for the appointment of a referee, which motion was made in conjunction with his motion for a reargument of the original appeal on his appeal from an ordei of the Surrogate’s Court denying his motion for a new trial on the ground of newly-discovered evidence. [See 261 App. Div. 1117.] The order herein appealed from should be affirmed. Order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ. [See, also, 256 App. Div. 425; affd., 281 N. Y. 813; motion to reargue denied, 283 id. 588; 262 App. Div. 921.]